Citation Nr: 1229195	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-35 783A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to April 21, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss as of April 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to December 1961 and from March 1962 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied a compensable rating for bilateral hearing loss.  The RO in San Diego, California, currently has jurisdiction of the claim.  

The claim was previously before the Board in March 2009 and was remanded for additional development.  In a July 2010 rating decision issued by the Appeals Management Center (AMC), the rating assigned for bilateral hearing loss was increased to 10 percent, effective April 21, 2009.  Despite the increased rating granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The claim was remanded again in November 2010 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in August 2005 was 44 in the right ear and 49 in the left.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 92 percent in the left.  

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in January 2006 was 46 in the right ear and 49 in the left.  Speech recognition scores using the Maryland CNC word lists were 80 percent in both ears.  

3.  The average Puretone threshold in decibels during an authorized audiological evaluation in August 2008 was 44 in the right ear and 49 in the left.  No speech recognition scores were available.  

4.  The average Puretone threshold in decibels during an authorized audiological evaluation in April 2009 was 56 in both ears.  Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear and 90 percent in the left.  

5.  The average Puretone threshold in decibels during an authorized audiological evaluation in February 2011 was 59 in both ears.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 88 percent in the left.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to April 21, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2011). 

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss as of April 21, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by a letter dated in April 2004, and additional notice by letter dated July 2006.  The claim was readjudicated in supplemental statements of the case (SSOC) dated May 2010 and June 2011.  Mayfield, 444 F.3d at 1333; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence, to include VA treatment records; afforded the Veteran several audiological examinations; and obtained medical opinions as to the severity of his disability.  The Board finds that the agency of original jurisdiction substantially complied with the March 2009 and November 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board notes the case Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), in which the United States Court of Appeals for Veterans Claims held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In a May 2012 post-remand brief, the Veteran's representative cites Martinak and asserts that the claim must be remanded for the rescheduling of an examination and for the AMC to inform the Veteran of the purpose of the examination.  The claim was previously remanded by the Board in November 2010 for this very reason, and the February 2011 VA examiner specifically noted the Veteran's contentions regarding the effect of hearing loss on occupational function (asking co-workers to repeat what they had said, which occurred later in his career) and on daily activities (somewhat challenging at times, especially in noisy environments, and his friends often needing to repeat themselves), as instructed in the Board's November 2010 remand.  As such, the VA examiner fully complied with the holdings of Martinak and another remand is not warranted.  

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  The evidence of record does not support the assignment of staged ratings besides those already in effect.  

The Veteran sought a compensable rating for bilateral hearing loss as it was his contention that the assessment of his bilateral hearing acuity was inaccurate and the level of sound loss he experienced was much more severe than that depicted by a zero percent evaluation.  See October 2005 VA Form 9.  In an October 2010 post-remand brief, his representative asserted that the Veteran's bilateral hearing loss had steadily deteriorated, as seen when the older audiological examinations are compared to the April 2009 VA examination, and that the Veteran's hearing loss was affecting his normal daily activities and ability to function.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2011). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2011).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The evidence in this case consists of three VA audio examinations (August 2005, April 2009 and February 2011) and the results of audiometric testing conducted in January 2006.  The Board notes that during the two most recent VA examinations, the VA examiner reported audiometric findings in August 2008 and provided the numerical equivalents for the January 2006 audiometric measurements, which had been provided in graph form.  VA treatment records have been reviewed but do not contain any audiometric evaluations or specific symptomatology reported by the Veteran.  

During the August 2005 VA examination, the Veteran reported his greatest difficulty is trying to understand conversations in background noise.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
55
LEFT
30
40
45
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

At the time of the January 2006 audiogram, as interpreted by the VA examiner who conducted the April 2009 and February 2011 VA examinations, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
50
65
LEFT
20
35
40
50
70

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level III in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

The VA examiner who conducted the April 2009 and February 2011 VA examinations also reported pure tone thresholds in August 2008, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
55
LEFT
30
40
45
50
60

No speech recognition testing was reported.  Table VIA, 38 C.F.R. § 4.85, provides a numeric designation of hearing impairment based only on pure tone threshold average, and are to be applied when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  See 38 C.F.R. § 4.85 (c).  The provisions of § 4.86 do not apply to the audiometric findings in August 2008 and although there is no indication that speech discrimination testing was not appropriate, just that none have been provided, the Board will reference Table VIA.  Under that table, these results correspond to a Level II in the right ear and a Level III in the left.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

Pursuant to the Board's March 2009 remand, the Veteran underwent another VA examination in April 2009.  It was noted that the Veteran had hearing aids fitted and dispensed through VA in 2006, that he reported having difficulty with them and said that they seem to block sound, and that he did not wear them consistently for this reason.  The Veteran felt that his hearing had shifted since 2006.  On the authorized audiological evaluation, air conduction pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
60
65
LEFT
35
50
50
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level II in the right ear, Level I in the left.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

The Board remanded the claim again in November 2010 in order for the examiner who conducted the April 2009 VA examination to provide a discussion as required in the Martinak case.  Another examination was conducted in February 2011, at which time the examiner noted that testing had shown a steady decline over the years and that results in 2009 indicated a shift in thresholds relative to previous testing in 2008, still showing thresholds in the mild to severe range.  The Veteran reported the effect of hearing loss on occupational function as having to ask co-workers to repeat what they had said, which occurred later in his career.  The effect of hearing loss on daily activities was reported as "somewhat challenging at times, especially in noisy environments."  The Veteran also reported that his friends often needed to repeat themselves.  On the authorized audiological evaluation, air conduction pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
65
LEFT
40
50
55
65
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level II in the right ear and a Level III in the left.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

The evidence dated prior to April 21, 2009, namely the results of audiometric testing in August 2005, January 2006 and August 2008, reveals that the Veteran's hearing loss disability remained consistent.  None of this evidence has shown his bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating prior to April 21, 2009.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 percent under Table VII.  

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case prior to April 21, 2009.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See August 2005 and August 2008 VA audio examination reports; January 2006 audiometric testing results.  

The evidence dated since April 21, 2009, namely the results of VA examinations dated in April 2009 and February 2011, does not support the assignment of a schedular rating in excess of 10 percent.  

At this juncture, the Board notes that in assigning the 10 percent rating effective April 21, 2009, the AMC incorrectly applied Table VIA instead of Table VI.  This was incorrect because, as stated above, Table VIA is only for application when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  See 38 C.F.R. § 4.85 (c).  The April 2009 VA examiner did not indicate that speech discrimination testing was inappropriate and § 4.86 does not apply because neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  In incorrectly applying Table VIA, the AMC determined that audiometric testing resulted in a numeric designation of IV in both ears, which equated to a 10 percent rating under Table VII, rather than a numeric designation of II in both ears under Table VI, which equates to a 0 percent rating under Table VII.  

The audiometric findings during the February 2011 VA examination also do not support a 10 percent evaluation since, as noted above, the applicable percentage rating at the time of that examination was 0 percent under Table VII.  And 38 C.F.R. § 4.86 (a) and (b) continues to be inapplicable as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately, at the time of the February 2011 VA examination.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Extraschedular consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty trying to understand conversations in background noise; difficulty with hearing aids, which seemed to block sound; having to ask co-workers to repeat what they had said; challenges hearing, especially in noisy environments; needing his friends to repeat themselves) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The February 2011 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The record is unclear as to whether the Veteran is currently employed.  Irrespective of the foregoing, while the Veteran has reported having to ask co-workers to repeat what they had said in the later part of his career, he has never asserted that he is unemployable.  Moreover, any interference with employment is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  


ORDER

A compensable rating for bilateral hearing loss prior to April 21, 2009 is denied.  

A rating in excess of 10 percent for bilateral hearing loss as of April 21, 2009 is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


